Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the one or more of an adhesive, molded fingers, and a B-side ring of claim 3; the audio assembly is coupled to the bracket of claim 5; the snap-fit engagement and adhesive of claim 13; the audio assembly adhered and/or coupled to a wall of the B-side bracket of claim 14; the sealing engagement of claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because in FIG.2A, the arrows associated with the line A-A’ are pointing in the wrong direction. Arrows of a cross-sectional view always indicate the direction in which the eye would look after making a cross-sectional cut in a plane parallel with the dashed line. 
The arrows are currently pointing down but should be pointing backwards in the X direction (or rather the negative X direction). See marked-up copy of FIG.2A below. This would provide for the appropriate view as shown in cross-section in FIG. 2B. Correction should be made. 

    PNG
    media_image1.png
    216
    707
    media_image1.png
    Greyscale


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9, 11-12, 14, 16, 19-20 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Riemann et al.
For claim 9, Riemann et al. (2020/0145743) discloses a headliner assembly, comprising: 
a plate (area surrounding 216) recessed into a base substrate layer (206) of the headliner assembly and covered by a skin (208) along a top of the plate and 
wherein an outline of the plate is undetectable by sight or touch along an outer surface of the skin facing into a vehicle cabin.  
For claim 11, the plate (area around 216) is located only in the base substrate layer (206) and not in the skin (208) and wherein the plate is aligned with a void (220) in the base substrate layer.  
For claim 12, the headliner assembly further includes a B-side bracket (210 continuous with plate, FIG. 2) extending into the void of the base substrate layer (206) from a B-side of the headliner assembly.  
For claim 14, an audio assembly (214) is inserted into the void and adhered (indirectly through tab 212 and via housing 204 which is coupled to 210) to the top plate and/or coupled to a wall of the B-side bracket.  
For claim 16, Riemann et al. disclose a headliner assembly for a vehicle cabin, comprising: 
a bracket (210) embedded (“fit”, [0041]) in a base substrate layer (206) of the headliner assembly, 
the bracket configured to house an audio assembly (214); and 
a skin (208) covering an end of the bracket facing the vehicle cabin, 
wherein an embedding of the bracket within the base substrate layer enables an outline of the bracket to be invisible at the skin.  
For claim 19, leakage of sound from outside the vehicle cabin into the vehicle cabin through the headliner assembly is blocked by a sealing engagement of the base substrate layer (206) with the bracket (210).  
For claim 20, the audio assembly (214) is separated from the vehicle cabin by a thickness of the skin (208).

Claims 1, 3, 6-8, 9-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Marton et al. 
For claim 1, Marton et al. (2021/0204044) discloses a headliner for a vehicle, comprising: 
a layered assembly, including a base substrate layer (112,114) and a skin (116); and 
a bracket (220) inserted into the base substrate layer, 
the bracket having 
a top plate (222) co-planar with a first surface of the base substrate layer and 
a continuous wall (224) coupled to the top plate and extending perpendicularly away from the top plate, 
wherein the bracket does not protrude into the skin.  
For claim 3, the top plate of the bracket (222) (by virtue of the entirety of the bracket) is maintained in the base substrate layer by an adhesive ([0037]).
For claim 6, the top plate includes one or more openings (apertures 228) extending entirely through a thickness of the top plate and 
wherein the one or more openings are configured to transmit audio signals between a vehicle cabin and an audio assembly. 
For claim 7, the top plate is entirely covered by the skin, 
the skin forming an outer surface of the headliner facing a vehicle cabin and 
wherein a region of the skin covering the top plate is uninterrupted, co-planar, and continuous with regions of the skin not covering the top plate.  
For claim 8, one bracket is included in the headliner and wherein locations of one or more brackets are configured to be proximate to passengers of the vehicle.  
For claim 9, Marton et al. disclose a headliner assembly, comprising: 
a plate (222) recessed into a base substrate layer (112,114) of the headliner assembly and covered by the skin (116) along a top of the plate and 
wherein an outline of the plate is undetectable by sight or touch along an outer surface of the skin facing into a vehicle cabin.  
For claim 10, the skin includes a covering (116) bonded to a soft foam (portion of base layer 114) and 
wherein the covering is one of a textile (cloth, [0029]) or leather.  
For claim 11, the plate is located only in the base substrate layer and not in the skin and 
wherein the plate is aligned with a void in the base substrate layer.  
For claim 12, the headliner assembly further includes 
a B-side bracket (204) extending into the void of the base substrate layer from a B-side of the headliner assembly.  
For claim 13, the B-side bracket is maintained in place in the base substrate layer by a snap-fit engagement with the plate and/or by an adhesive (by virtue of 220). 
For claim 14, an audio assembly (216,218) is inserted into the void and indirectly adhered to the top plate and/or coupled to a wall of the B-side bracket.  
For claim 16, Marton et al. disclose a headliner assembly for a vehicle cabin, comprising: 
a bracket (220) embedded in a base substrate layer (112,114) of the headliner assembly, 
the bracket configured to house an audio assembly (216,218,230); and 
a skin (116) covering an end of the bracket facing the vehicle cabin, 
wherein an embedding of the bracket within the base substrate layer enables an outline of the bracket to be invisible at the skin.  
For claim 17, a plate (222) of the bracket is arranged in a recess of the base substrate layer, and extends across a void in the base substrate layer.  
For claim 18, the void is surrounded by a wall (224) of the bracket, 
the wall enclosing a central cavity of the bracket and 
wherein the audio assembly is located in the central cavity.  
For claim 19, leakage of sound from outside the vehicle cabin into the vehicle cabin through the headliner assembly is blocked by a sealing engagement (acoustic sealing provided, Abstract) of the base substrate layer (112,114) with the bracket (220).  
For claim 20, the audio assembly is separated from the vehicle cabin by a thickness of the skin.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2, 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Marton et al. 
For claim 2, the bracket (220) is maintained in the base substrate layer which is formed with a recess at a first surface of the base substrate layer.
For claim 2, the limitations of the bracket maintained by applied pressure which forms the recess when the base substrate layer is heated is not specifically disclosed in Marton et al.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the recess in the substrate layer by applied pressure and heating (to embed the bracket therein) because the components can be made in a single operation in comparison to other forming methods that would have required a more complex multistep operation to be carried out for manufacture. 
Regarding forming/process limitations, the applicant should be aware of MPEP 2113, which provides that the patentability of a product does not depend on its method of production and further that if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. 
For claim 4, the continuous wall (224) of the bracket (220) surrounds a void in the base substrate layer (112,114), the void extending from the recess to a second surface of the base substrate layer, opposite of the first surface.  
For claim 5, an audio assembly (216,218,230) is arranged within the void surrounded by the continuous wall of the bracket and behind the skin relative to a vehicle cabin and 
wherein the audio assembly is coupled to the bracket.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Marton et al. 
For claim 15, further comprising one or more perforations (apertures 228) extending through only the plate when the skin is formed from the textile (cloth). 
Marton et al. fail to provide for the skin to include a foam. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided an additional foam (duplication of 114) for the skin layer as an obvious duplication of part based on desired aesthetics. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) The court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.

Claims 1, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Riemann et al. 
For claim 1, Riemann et al. (2020/0145743) discloses a headliner for a vehicle, comprising: 
a layered assembly, including a base substrate layer (206) and a skin (208); and 
a bracket (210) inserted into the base substrate layer, 
the bracket having 
a top plate (area surrounding 216) substantially co-planar with a first surface of the base substrate layer and 
a continuous wall (220) coupled to the top plate and extending perpendicularly away from the top plate, 
wherein the bracket does not protrude into the skin.  
Riemann et al. disclose the top plate being substantially co-planar with the first surface of the base substrate layer but not completely co-planar as an air gap 226 is provided to allow for connection to the air path. The air path allows for the transmission of sound waves. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have instead provided the top plate perfectly co-planar and allow for an opening in the skin to transmit sound waves. Doing so would have involved only routine skill in the art as an obvious design expedient based on desired aesthetics while still allowing for sound wave transmission. 
For claim 6, the top plate includes one or more openings (216) extending entirely through a thickness of the top plate and 
wherein the one or more openings (216) are configured to transmit audio signals between a vehicle cabin and an audio assembly (214).
For claim 7, the top plate is entirely covered by the skin (208), 
the skin forming an outer surface of the headliner facing a vehicle cabin and 
wherein a region of the skin covering the top plate is uninterrupted, co-planar, and continuous with regions of the skin not covering the top plate.  
For claim 8, one bracket (210) is included in the headliner and 
wherein locations of one or more brackets are configured to be proximate to passengers of the vehicle.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE 414 discloses a headliner with bracket pertinent to the current invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616